Citation Nr: 0927387	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy associated with 
spondylosis and disc disease at L4-S1.

2.  Entitlement to a higher initial rating for right lower 
extremity radiculopathy associated with spondylosis and disc 
disease at L4-S1, rated as 10 percent disabling from April 
15, 2003, and as 20 percent disabling from November 14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
December 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that rating decision, the RO granted 
service connection for right and left lower extremity 
radiculopathy associated with the Veteran's service-connected 
spondylosis and disc disease at L4-S1, with an effective date 
of April 15, 2003.  In a March 2007 rating decision, the RO 
increased the rating for right lower extremity radiculopathy 
to 20 percent, effective November 14, 2006.  In January 2008, 
the Board remanded the matter for further evidentiary 
development and adjudication.  The Appeals Management Center 
(AMC) again denied the Veteran's claims via the issuance of a 
supplemental statement of the case (SSOC) in June 2009.  

As the appeal of the Veteran's claims emanates from the 
Veteran's disagreement with the initial ratings assigned 
following the grant of service connection, the Board has 
characterized the claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  The Veteran's service-connected left lower extremity 
radiculopathy associated with spondylosis and disc disease at 
L4-S1 has, since April 15, 2003, resulted in disability 
approximating no worse than mild incomplete paralysis of the 
sciatic nerve.

2.  For the period prior to April 27, 2005, the Veteran's 
service-connected right lower extremity radiculopathy 
associated with spondylosis and disc disease at L4-S1 has 
resulted in disability approximating no worse than mild 
incomplete paralysis of the sciatic nerve.

3.  For the period from April 27, 2005, the Veteran's 
service-connected right lower extremity radiculopathy 
associated with spondylosis and disc disease at L4-S1 has 
resulted in disability approximating moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left lower extremity radiculopathy associated 
with spondylosis and disc disease at L4-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 
(2008).

2.  For the period prior to April 27, 2005, the criteria for 
an initial rating in excess of 10 percent for right lower 
extremity radiculopathy associated with spondylosis and disc 
disease at L4-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code 8520 (2008).

3. For the period from April 27, 2005, the criteria for a 
rating of 20 percent (but no higher) for right lower 
extremity radiculopathy associated with spondylosis and disc 
disease at L4-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

Through May 2003 and March 2008 notice letters, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via a letter sent in March 2006.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the May 2003 and March 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2003 and 
March 2008 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
May 2003 and March 2008 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an previously service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because these are initial 
rating issues and the Court articulated specifically that the 
Vazquez-Flores notice requirements apply to a claim for 
increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's post-service private and VA treatment 
records have been associated with the file.  In addition, the 
Veteran was provided with VA medical examinations in 
September 2003, April 2005, January 2007, and August 2007, 
reports of which have been associated with the file.  The 
Veteran has not indicated that there are any outstanding 
records relevant to the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The United 
States Court of Appeals for Veterans Claims has held that, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  

In a September 2003 rating decision, the RO granted service 
connection for right and left lower extremity radiculopathy 
associated with the Veteran's service-connected spondylosis 
and disc disease at L4-S1, with an effective date of April 
15, 2003, and assigned 10 percent ratings pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  In a March 
2007 rating decision, the RO increased the rating for right 
lower extremity radiculopathy to 20 percent, effective 
November 14, 2006.   

Evaluations for neurological disabilities are assigned based 
on whether the paralysis of a particular nerve is complete or 
incomplete.  Here, the Veteran has been evaluated for right 
and left lower extremity radiculopathy associated with 
spondylosis and disc disease at L4-S1 by analogy to 
impairment of the sciatic nerve.  See 38 C.F.R. § 4.20 (2008) 
(when an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical location and symptomatology are closely 
analogous).  Under Diagnostic Code 8520 for paralysis of the 
sciatic nerve, a 10 percent rating is warranted for mild 
incomplete paralysis; a 20 percent rating is warranted for 
moderate incomplete paralysis; a 40 percent rating is 
warranted for moderately severe incomplete paralysis; a 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy; and an 80 percent rating is 
warranted for complete paralysis.  Complete paralysis 
consists of the foot dangling and dropping, with no active 
movement possible of the muscles below the knee, and flexion 
of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Neuritis and neuralgia of the sciatic nerve 
incorporate identical criteria as incomplete paralysis.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (2008).

A note accompanying the rating criteria addressing paralysis 
of the sciatic nerve says, in part, that the term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Relevant medical evidence of record consists of reports of 
the VA examinations conducted in September 2003, April 2005, 
January 2007, and August 2007, as well as records of the 
Veteran's ongoing treatment both with private treatment 
providers and at the John J. Pershing VA Medical Center 
(VAMC) in Poplar Bluff, Missouri.  Records from the VAMC 
reflect that the Veteran has been seen on multiple occasions 
with complaints of pain and numbness radiating into his legs 
and feet, primarily on the right.  He underwent surgery in 
January 2005 to address a herniated disc and was seen in 
November 2006 with complaints of numbness and weakness in the 
right foot.  Physical examination at that time revealed 
weakness in the right leg with spasm and antalgic behavior 
and a depressed ankle jerk.  The Veteran was again seen in 
August 2007 with complaints of pain in his left leg.  
Examination at that time revealed that there was no apparent 
root compression on the left.  The Veteran's private 
chiropractor submitted a statement in December 2004, weeks 
before the Veteran's January 2005 back surgery, indicating 
that the Veteran had disc herniation and "apparent severe 
right sciatica" that prevented weight-bearing on the right.  
Similarly, the Veteran's private primary care physician 
submitted a letter in June 2007 stating that the Veteran has 
had pain and numbness in his lower extremities bilaterally, 
which the physician opined was related to his back 
disability.  

Report of the Veteran's September 2003 VA examination 
reflects that the Veteran complained of pain and intermittent 
numbness in his legs bilaterally.  Physical examination 
revealed no muscular atrophy.  The Veteran's reflexes were 
normal bilaterally, and both lower extremities displayed 
normal muscle strength.  The examiner found "somewhat 
inconsistent" decreased sensation in the left lower 
extremity.  Nerve conduction testing was within normal limits 
bilaterally, and the examiner assigned no diagnosis but 
acknowledged the Veteran's complaints of intermittent 
bilateral numbness.  

Report of the Veteran's April 2005 VA examination reflects 
that the Veteran complained of having had severe pain in the 
right leg prior to his January 2005 surgery for disc 
herniation.  He reported "significant improvement" in his 
right leg following the surgery, although he complained of 
some numbness and tingling in the right leg, as well as a 
limp when walking.  Physical examination reflected strength 
of 5/5 in the lower extremities bilaterally, although the 
examiner noted some give-away weakness of the right lower 
extremity.  The examiner also noted decreased touch and 
pinprick sensation bilaterally, with more on the right than 
the left.  The Veteran's deep tendon reflexes were found to 
be normal bilaterally with the exception of an absent right 
ankle reflex.  The examiner diagnosed the Veteran with S1 
radiculopathy on the right.

Report of the Veteran's January 2007 VA examination reflects 
that the Veteran complained of numbness and pain in his right 
leg and foot but stated that there was no significant change 
in his condition since his prior VA examination in August 
2005.  The Veteran did, however, complain of pain in the left 
leg and occasional problems with balance secondary to leg 
pain.  Physical examination revealed mild atrophy of the 
right calf muscle and normal strength bilaterally, although 
some give-away weakness was noted bilaterally, more on the 
right than the left.  Sensory examination revealed decreased 
touch and pinprick sensation on the right, with "somewhat 
inconsistent" sensory examination of the left lower 
extremity.  The Veteran's deep tendon reflexes were found to 
be normal bilaterally, with the exception of an absent right 
ankle reflex.  The Veteran was noted to walk with a limp.  
Nerve conduction study of the left lower extremity did not 
show any radiculopathy, and the examiner diagnosed the 
Veteran with S1 radiculopathy on the right.  The examiner 
concluded that, as the nerve conduction study showed no 
significant neurological deficit on the left, there was "no 
evidence of radiculopathy involving the left lower 
extremity."  Findings from the Veteran's August 2007 VA 
examination were essentially identical to the January 2007 
examination; the Veteran confirmed that his condition had not 
significantly changed or worsened since that examination and 
continued to complain of pain and numbness in his lower 
extremities bilaterally.  Diagnosis at the August 2007 
examination was again S1 radiculopathy on the right, with no 
diagnosis assigned for the left lower extremity.  

Here, following its review of the medical evidence of record, 
the Board finds that the Veteran's left lower extremity 
radiculopathy associated with service-connected spondylosis 
and disc disease at L4-S1 warrants no more than the 10 
percent already assigned.  This is so for the entirety of the 
appeal period.  The Board further finds that, for the period 
prior to April 27, 2005, the Veteran's right lower extremity 
radiculopathy associated with spondylosis and disc disease at 
L4-S1 warrants no more than the 10 percent already assigned.  
The Board further finds that as of April 27, 2005, when the 
VA neurologic evaluation was conducted, the Veteran's right 
lower extremity radiculopathy associated with spondylosis and 
disc disease at L4-S1 warrants a 20 percent disability 
rating, but no more.

Regarding the Veteran's left lower extremity, after a review 
of the medical evidence, the Board finds that the left lower 
extremity radiculopathy has resulted in disability 
approximating no worse than mild incomplete paralysis of the 
sciatic nerve.  Because the Veteran is already receiving a 10 
percent rating, which contemplates mild impairment, for the 
disability, a higher rating is not warranted for left lower 
extremity radiculopathy associated with spondylosis and disc 
disease at L4-S1. 

There is no evidence that the Veteran experiences moderate 
incomplete paralysis of the left lower extremity.  The 
Veteran's VA examiners have noted his complaints of pain and 
numbness in his left lower extremity but have found that, 
although he has a slight limp, he is able to walk unaided and 
does not employ an assistive device when walking.  
Neurological examination at the Veteran's VA examinations 
have revealed normal reflexes, strength, and muscle tone, 
with only slight give-away weakness noted.  Examiners have 
noted some decreased sensation in the left leg, but nerve 
conduction studies conducted in September 2003 and January 
2007 did not reveal radiculopathy on the left.  The Board 
acknowledges that the Veteran has complained to both VA and 
private treatment providers that he experiences pain and 
numbness in the left leg, but finds that there is no 
indication that his service-connected radiculopathy of the 
left lower extremity has caused anything more than sensory 
involvement.  Because the involvement appears to have been 
wholly sensory, a mild rating is appropriate according to the 
note in 38 C.F.R. § 4.124a.  A higher rating is warranted 
only for a more severe disability picture (moderate, 
moderately severe, severe, or complete paralysis).  See 38 
C.F.R. § 4.124a, Diagnostic Code 8521.  A 20 percent rating 
may be assigned for wholly sensory involvement, but the 
regulation indicates that the 20 percent rating is the 
highest assignable for such involvement.  In other words, for 
the more severe wholly sensory cases, a 20 percent may be 
assigned.  Although the Veteran's left lower extremity 
symptoms are bothersome, they appear to cause sensory 
problems that are at a level less than he might yet 
experience due to wholly sensory changes.  The Board 
therefore concludes that, for the entirety of the appeal 
period, the Veteran's left lower extremity radiculopathy 
associated with spondylosis and disc disease at L4-S1 is 
tantamount to mild incomplete paralysis of the sciatic nerve, 
warranting no more than a 10 percent disability rating under 
Diagnostic Code 8520.

Regarding the Veteran's right lower extremity radiculopathy, 
after a review of the medical evidence, the Board finds that, 
prior to April 27, 2005, the Veteran's service-connected 
right lower extremity radiculopathy has resulted in 
disability approximating no worse than mild incomplete 
paralysis of the sciatic nerve.  Because the Veteran was 
already assigned a 10 percent rating, which contemplates mild 
impairment, for the disability prior to April 27, 2005, a 
higher rating is not warranted. 

Although the Veteran has a slight limp, he was able to walk 
unaided and did not employ an assistive device when walking.  
The September 2003 VA examiner further acknowledged the 
Veteran's complaints of pain and numbness in his right lower 
extremity.  However, at that time, the Veteran's deep tendon 
reflexes were found to be normal bilaterally, and the Veteran 
was found to have no clinical evidence of radiculopathy on 
the right.  The Board acknowledges that the Veteran has 
complained to both VA and private treatment providers that he 
experienced pain and numbness in the right leg, but finds 
that there is no indication that, for the period prior to 
April 27, 2005, his service-connected right lower extremity 
radiculopathy associated with spondylosis and disc disease at 
L4-S1 caused anything more than sensory involvement.  As with 
the left lower extremity, the sensory involvement appears to 
have been at a level less severe than he might have 
experienced due to wholly sensory changes.  Because the 
involvement for the period prior to April 27, 2005, appears 
to have been wholly sensory, a mild rating is appropriate 
according to the note in 38 C.F.R. § 4.124a.  A higher rating 
is warranted only for a more severe disability picture 
(moderate, moderately severe, severe, or complete paralysis).  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

For the period from April 27, 2005, however, the Board finds 
that the Veteran's service-connected right lower extremity 
radiculopathy resulted in disability approximating moderate 
incomplete paralysis of the sciatic nerve.  The Board 
concludes that an increased rating of 20 percent is thus 
warranted for right lower extremity radiculopathy for the 
period beginning April 27, 2005. 

At the VA examination conducted on April 27, 2005, the 
examiner noted the Veteran's complaints of pain, tingling, 
and numbness in the right leg and found that he walked with a 
limp.  Neurological examination at that time revealed that 
the Veteran had normal strength in the lower extremities but 
found give-away weakness in the right lower extremity, 
especially on dorsiflexion of the foot.  Sensory examination 
revealed decreased touch and pinprick sensation in an S1 
distribution on the right, and the examiner noted that the 
Veteran's right ankle reflex was absent.  The examiner 
diagnosed the Veteran with radiculopathy of S1 on the right.  
The Board concludes that this medical evidence suggests a 
disability approximating moderate incomplete paralysis of the 
sciatic nerve.  This is particularly so given the positive 
finding with regard to the right ankle reflex, which suggests 
more than just sensory impairment.  Thus, the Board finds 
that, for the period from April 27, 2005, a "moderate" 
rating is appropriate for the Veteran's service-connected 
right lower extremity radiculopathy associated with 
spondylosis and disc disease at L4-S1.  

However, the Board does not find that at any time since April 
27, 2005, a rating higher than 20 percent is warranted for 
the Veteran's right lower extremity radiculopathy associated 
with spondylosis and disc disease at L4-S1.  In that 
connection, the Board notes that there is no evidence that 
from April 27, 2005, the Veteran has experienced moderately 
severe incomplete paralysis of the right lower extremity.  
The Veteran's January 2007 and August 2007 VA examiners 
acknowledged that the Veteran complained of pain and numbness 
radiating down his right leg but noted that the Veteran's 
condition had not significantly changed from his April 27, 
2005, evaluation.  The examiners specifically found that the 
Veteran had S1 radiculopathy on the right with absent right 
ankle reflex, muscle atrophy of the right calf with give-away 
weakness, and diminished sensation to touch and pinprick on 
the right.  No examiner characterized the disability in a way 
that it could be concluded that he has "moderately severe" 
disability.  The Board therefore concludes that this 
disability is tantamount to moderate incomplete paralysis of 
the sciatic nerve, warranting no more than a 20 percent 
disability rating under Diagnostic Code 8520 for the period 
beginning April 27, 2005.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected left or right lower 
extremity radiculopathy otherwise has rendered impractical 
the application of the regular schedular standards.  The very 
symptoms he experiences are contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of this rating issue to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's left lower extremity radiculopathy warrants no more 
than the 10 percent already assigned.  This is so for the 
entirety of the appeal period.  The Board further finds that, 
for the period prior to April 27, 2005, the Veteran's right 
lower extremity radiculopathy warrants no more than the 10 
percent already assigned.  The Board further finds that, for 
the period beginning April 27, 2005, his right lower 
extremity radiculopathy warrants a disability rating of 20 
percent, but no more.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 
(2008).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims for ratings higher than those 
assigned herein, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left lower extremity radiculopathy associated with 
spondylosis and disc disease at L4-S1 is denied.

Entitlement to an initial rating in excess of 10 percent for 
right lower extremity radiculopathy associated with 
spondylosis and disc disease at L4-S1 for the period prior to 
April 27, 2005, is denied.

A rating of 20 percent for right lower extremity 
radiculopathy associated with spondylosis and disc disease at 
L4-S1 for the period from April 27, 2005, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

A rating higher than 20 percent for right lower extremity 
radiculopathy associated with spondylosis and disc disease at 
L4-S1 from November 14, 2006, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


